DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 04/06/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 35 U.S.C. 101 rejection of claims 17-20 is withdrawn in view of the amendment.
Two new references (Wan et al. US 2007/0025157 and Kim US 2020/0233608) are cited in this Office Action necessitated by the amendment. 
In view of the new references, independent claims 1, 9, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 2019/0065108 (“Miller”) in view of Wan et al. US 2007/0025157 (“Wan”).
As per independent claim 1, Miller teaches A system (FIG. 1 illustrates a system 100 including a host device 105 in communication with a memory device 110, para 0032 and FIG. 1) comprising:
a memory device (Memory device 110, para 0032 and FIG. 1) comprising at least one memory block comprising multiple pages (Data is typically written to or read from NAND memory device 110 in pages, and erased in blocks, para 0041 and FIG. 1);
a processing device (The memory device 110 includes a memory controller 115 and a memory array 120, para 0033 and FIG. 1), operatively coupled with the memory device (The memory controller 115 can receive instructions from the host 105, and can communicate with the memory array, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells, planes, sub-blocks, blocks, or pages of the memory array, para 0035 and FIG. 1), to perform operations comprising:
detecting an asynchronous power loss (APL) event at the memory device (At operation 602, the memory controller 115 may detect a power loss indicator. The memory controller 115 may detect an APL (asynchronous power loss) sufficiently early to set a power loss indicator flag before losing power, para 0070 and FIG. 6);
in response to detecting the APL event, identifying a page from the multiple pages that is affected by the APL event (At operation 604, the memory controller 115 may determine the last-written physical page. The last-written physical page is the last physical page that was programmed prior to detecting the power loss indicator. For example, if the last-written physical page was being programmed at the time of the APL, it may be insufficiently programmed, para 0071 and FIG. 6);
performing a dummy write operation on the page, the dummy write operation comprising writing dummy data to the page using an enhanced programming sequence with a reduced pulse count relative to a default pulse count used in normal write operations (If a number of low read margin cells is greater than a threshold, it may indicate that the last-written physical page was not completely programmed. At operation 610, a programming voltage may be provided continuously or as a set of one or more pulses. For example, if a full programming cycle utilizes 16 pulses, a set of fewer than 16 pulses (e.g., 4 pulses) may be provided at operation 610. Providing the programming voltage to the low read margin cells may shift the threshold voltage distribution of the low read margin cells to increase their read margin and may, accordingly, recover the data stored thereon, para 0073 and FIG. 6. Paragraph [0014] of the instant filed specification recites in part “By writing dummy data to APL affected pages, the APL handling component ensures that APL affected pages can be reliably read back as error correcting code (ECC).” Hence, by providing the programming voltage (dummy data) to the low read margin cells, the data stored thereon may be recovered).
Miller discloses all of the claimed limitations from above, but does not explicitly teach “the performing of the dummy write operation comprising modifying a programming sequence parameter, the modifying of the programming sequence parameter resulting in the reduced pulse count in the enhanced programming sequence” and “returning the programming sequence parameter to a default value after performing the dummy write operation on the page”.
However, in an analogous art in the same field of endeavor, Wan teaches the performing of the dummy write operation comprising modifying a programming sequence parameter, the modifying of the programming sequence parameter resulting in the reduced pulse count in the enhanced programming sequence (FIG. 11 is a flow chart describing a process for programming non-volatile storage while adaptively adjusting the maximum allowable number of programming pulses which may be applied to a memory element before the memory element is declared to be errored. The process can be initiated in response to receiving a request to program data (step 400). In step 402, the system selects the appropriate portions of memory to program. This may include selecting a block and/or page and/or sector to write to, para 0066. At step 410, a count of the total number of applied voltage pulses, or program count PC, is initially set to zero and counted up for each pass. At step 412, a check is made to determine if a fixed pulse limit (FPL) has been exceeded. See also FIG. 1 regarding the FPL. For example, an FPL such as twenty four pulses may be used. This limit on the number of pulses applied is optionally maintained in addition to the adaptive pulse limit (APL), described below, which is normally lower, para 0067. The adaptive pulse limit (APL), which is the total number of pulses which may be applied, is therefore limited to fourteen in this example, which is below the FPL of twenty four pulses, para 0069. Thus, the counts of both the fixed pulse limit and the adaptive pulse limit are maintained); 
returning the programming sequence parameter to a default value after performing the dummy write operation on the page (Thus, the counts of both the fixed pulse limit and the adaptive pulse limit are maintained, paras 0066-0067, 0069).
Given the teaching of Wan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Miller with “the performing of the dummy write operation comprising modifying a programming sequence parameter, the modifying of the programming sequence parameter resulting in the reduced pulse count in the enhanced programming sequence” and “returning the programming sequence parameter to a default value after performing the dummy write operation on the page”. The motivation would be that the present invention provides a method for adjusting the number of program pulses without increasing the incidence of errored elements, para 0014 of Wan. 
As per dependent claim 3, Miller in combination with Wan discloses the system of claim 1. Miller teaches wherein modifying the programming sequence parameter comprises: reducing a loop count parameter that determines the pulse count in the programming sequence (If a full programming cycle utilizes 16 pulses, the programming cycle is modified to provide a set of fewer than 16 pulses (e.g., 4 pulses) at operation 610, para 0073 and FIG. 6).
As per dependent claim 6, Miller in combination with Wan discloses the system of claim 1. Miller teaches wherein the identifying of the page comprises: identifying a last written page of the multiple pages (At operation 604, the memory controller 115 may determine the last-written physical page. The last-written physical page is the last physical page that was programmed prior to detecting the power loss indicator. For example, if the last-written physical page was being programmed at the time of the APL, it may be insufficiently programmed, para 0071 and FIG. 6); 
determining the last written page is unrecoverable (If the number of detected errors for one or more of the error counts is above a threshold, the bit error can be referred to as an uncorrectable bit error, para 0037).
As per dependent claim 7, Miller in combination with Wan discloses the system of claim 6. Miller teaches wherein the identifying of the page further comprises determining the last written page is not an erased page (At operation 604, the memory controller 115 may determine the last-written physical page. The last-written physical page is the last physical page that was programmed prior to detecting the power loss indicator. For example, if the last-written physical page was being programmed at the time of the APL, it may be insufficiently programmed and hence not an erased page, para 0071 and FIG. 6).
As per dependent claim 8, Miller in combination with Wan discloses the system of claim 1. Miller teaches wherein the enhanced programming sequence limits program disturb errors on neighboring pages (Providing the programming voltage at a word line for the physical page while providing an inhibit voltage at the bit lines corresponding to cells of the physical page that do not have a low read margin, para 0073 and FIG. 6).
As per claims 9, 11 and 14-16, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3 and 6-8.
As per claims 17 and 19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 3. For computer program product on a computer-readable medium see paragraph [0082] of Miller.
Claims 2, 5, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wan and in further view of Kim US 2020/0233608 (“Kim”).
As per dependent claim 2, Miller in combination with Wan discloses the system of claim 1. Miller and Wan may not explicitly disclose, but in an analogous art in the same field of endeavor, Kim teaches wherein identifying the page includes obtaining, from the memory device, a status indicator indicating that data stored by the page is unrecoverable and the page has a failing erase state (Referring to FIG. 13B, data read data from a page 300 on which the final program operation was being performed before an SPO (Sudden Power-Off) is transferred to a controller 200, para 0147. A program pass determiner 230 of the controller 200 checks data corresponding to a flag memory cell 310 among the received data. The program pass determiner 230 determines whether the flag memory cell is in the erase state E, para 0148. When the flag memory cell is in the erase state E, the program pass determiner 230 determines that the final program operation before the SPO has failed, para 0149).
Given the teaching of Kim, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Miller and Wan with “wherein identifying the page includes obtaining, from the memory device, a status indicator indicating that data stored by the page is unrecoverable and the page has a failing erase state”. The motivation would be that the invention provides a semiconductor memory device having improved reliability, para 0004 of Kim.
As per dependent claim 5, Miller in combination with Wan discloses the system of claim 1. Miller and Wan may not explicitly disclose, but in an analogous art in the same field of endeavor, Kim teaches wherein the operations further comprise: copying data stored by the page to a different page prior to performing the dummy write operation (Referring to FIG. 13B, data read data from a page 300 on which the final program operation was being performed before an SPO (Sudden Power-Off) is transferred to a controller 200, para 0147. A program pass determiner 230 of the controller 200 checks data corresponding to a flag memory cell 310 among the received data. The program pass determiner 230 determines whether the flag memory cell is in the erase state E. The flag memory cell may be in the erase state E or a first program state P1, para 0148. If the flag memory cell is not in the erase state, the program pass determiner 230 determines that the status of the final program operation before the turn-off was “program pass”, para 0149. Note that the data is copied to the controller 200).
Given the teaching of Kim, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Miller and Wan with “wherein the operations further comprise: copying data stored by the page to a different page prior to performing the dummy write operation”. The motivation would be that the invention provides a semiconductor memory device having improved reliability, para 0004 of Kim. 
As per dependent claims 10 and 13, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 2 and 5.
As per dependent claim 18, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wan and in further view of Tedrow US 2003/0002341 (“Tedrow”).
As per dependent claim 4, Miller in combination with Wan discloses the system of claim 1. Miller and Wan may not explicitly disclose, but in an analogous art in the same field of endeavor, Tedrow teaches wherein: the enhanced programming sequence comprises a series of pulses (Applying a default programming pulse to a bit line of a transistor of a memory cell 105 can comprise determining a number of default programming pulses to apply and increasing the bit line voltage from pulse to pulse until noise margin is exceeded, para 0014), a voltage level of each subsequent pulse in the series of increasing until a target voltage is reached (Applying a default programming pulse to a bit line of a transistor of a memory cell 105 can comprise determining a number of default programming pulses to apply and increasing the bit line voltage from pulse to pulse until noise margin is exceeded, para 0014);
modifying the programming sequence parameter comprises: reducing the target voltage of the series of pulses relative to a default target voltage, the reducing of the target voltage level resulting in the reduced pulse count relative to the default pulse count (Referring now to FIGS. 1a-e, applying the programming pulse to the memory cell to increase the charge on the capacitance 150 comprises programming substantially within a linear mode of the transistor of the memory cell 155 and applying a sufficiently low programming pulse to avoid overshooting a target state 160. Programming substantially within a linear mode of the transistor of the memory cell 155 can reduce the number of pulses and the length of the pulses for programming a transistor, para 0017).
Given the teaching of Tedrow, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Miller and Wan with “wherein: the enhanced programming sequence comprises a series of pulses, a voltage level of each subsequent pulse in the series of increasing until a target voltage is reached” and “modifying the programming sequence parameter comprises: reducing the target voltage of the series of pulses relative to a default target voltage, the reducing of the target voltage level resulting in the reduced pulse count relative to the default pulse count”. The motivation would be that overshooting a target state can slow down the speed of the memory even more since the overshoot can require a row of transistors to be erased and reprogrammed, para 0003 of Tedrow.
As per dependent claims 12 and 20, these claims are rejected based on arguments provided above for similar rejected dependent claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132